Exhibit 10.13

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
effective as of March 16, 2010 by and between ACADIA Pharmaceuticals Inc., a
Delaware Corporation (the “Company”), and Glenn F. Baity (“EXECUTIVE”). The
Company and EXECUTIVE are hereinafter collectively referred to as the “Parties”,
and individually referred to each as a “Party”.

RECITALS

A. WHEREAS, the Company desires assurance of the continued association and
services of EXECUTIVE in order to retain EXECUTIVE’s experience, skills,
abilities, background and knowledge, and is willing to confirm the continued
engagement of EXECUTIVE’s services on the terms and conditions set forth in this
Agreement; and

B. WHEREAS, EXECUTIVE desires to continue in the employment of the Company, and
is willing to continue such employment on the terms and conditions set forth in
this Agreement.

AGREEMENT

In consideration of the foregoing promises and the mutual covenants herein
contained, and for the other good and valuable consideration, the Parties,
intending to be legally bound, agree as follows:

1. Employment.

1.1 The Company hereby employs EXECUTIVE, and EXECUTIVE hereby accepts
employment by the Company, upon the terms and conditions set forth in this
Agreement for the period beginning on the date hereof and shall be an at-will
employee.

1.2 EXECUTIVE shall serve as Vice President, General Counsel and Secretary of
the Company, and shall have the normal duties, responsibilities and authority of
such office, unless otherwise determined from time to time by the Company’s
Board of Directors. EXECUTIVE shall do and perform all services, acts, or
responsibilities necessary or advisable to carry out the job duties of Vice
President, General Counsel and Secretary of the Company as assigned by the
Company, provided, however, that at all times during his employment EXECUTIVE
shall be subject to the direction and policies from time to time established by
the Board of Directors of the Company.

2. Loyal and Conscientious Performance.

2.1 During his employment with the Company, EXECUTIVE shall devote sufficient
energy, abilities and productive time to the proper and efficient performance of
this Agreement necessary to properly carry out the duties of Vice President,
General Counsel and Secretary of the Company.



--------------------------------------------------------------------------------

3. Compensation.

3.1 Beginning with the Effective Date of this Agreement, Company shall pay
EXECUTIVE a salary (the “Base Salary”) of $275,000 per year, payable twice
monthly in accordance with the Company’s normal payroll practices. The Base
Salary may be subject to annual increases by the Company’s Board of Directors
(the “Board”) based on any recommendations from the Compensation Committee (the
“Compensation Committee”) of the Board.

3.2 In connection with this Agreement, EXECUTIVE shall also receive from the
Company an additional stock option granting EXECUTIVE the right to purchase
150,000 shares of the Company’s common stock under the Company’s 2004 Equity
Incentive Plan (the “2004 Plan”) at the fair market value, as determined in
accordance with the terms of the 2004 Plan, including the customary change in
control provision used for the Company’s executive officers. The terms and
conditions of this grant of stock option shall be set forth in a separate stock
option agreement. The Parties acknowledge and confirm that this stock option is
in addition to the stock option rights EXECUTIVE currently holds.

3.3 In addition to the Base Salary payable to EXECUTIVE hereunder, the EXECUTIVE
shall be entitled to the following benefits:

3.3.1 All benefits to which all other executive officers of the Company
generally are entitled as determined by the Company’s Board of Directors, on
terms comparable thereto, including but not limited to, participation in any and
all 401(k) plans, bonus and incentive payment programs, group life insurance
policies and plans, medical, health, dental and disability insurance policies
and plans, and the like, which may be maintained by the Company for the benefit
of its Executive officers.

3.3.2 EXECUTIVE’s initial target bonus shall be 30% of Base Salary. The actual
annual bonus, if any, will be determined by the Board following a recommendation
from the Compensation Committee based on the EXECUTIVE’s and the Company’s
performance for the prior year and shall range from 0-150% of the target bonus.
The Board, based on recommendations from the Compensation Committee, shall have
the right to change the EXECUTIVE’s target bonus.

3.4 The Company shall reimburse EXECUTIVE for all reasonable out-of-pocket
expenses incurred by him in the course of performing his duties under this
Agreement, which are consistent with the Company’s policies in effect from time
to time with respect to travel, entertainment and other business expenses,
subject to the Company’s requirements with respect to reporting and
documentation of such expenses pursuant to Company policy.

3.5 All of EXECUTIVE’s compensation shall be subject to customary federal and
state withholding taxes and any other employment taxes as are commonly required
to be collected or withheld by the Company.

3.6 Change of Control. Should there be a change of control of the Company, or
any other transactions in which the Company is not the surviving entity, then,
as part of that transaction, the Company will require the surviving entity to
modify this Agreement in an

 

2



--------------------------------------------------------------------------------

equitable manner to provide EXECUTIVE with the same Base Salary and benefits.
Any unvested options granted to the EXECUTIVE hereunder shall fully vest in
accordance with the terms of the applicable option agreement.

4. Termination.

4.1 Termination for Cause. The Company shall terminate this Agreement for Cause
(as defined herein) by delivery of written notice to EXECUTIVE specifying the
cause or causes relied upon for such termination. If EXECUTIVE’s employment
under this Agreement is terminated by the Company for Cause before the last day
of any calendar month, EXECUTIVE shall be entitled to receive as compensation
for such calendar month, only the Base Salary set forth in Section 4.1 prorated
to the date of termination on the basis of a 30-day calendar month. Grounds for
the Company to terminate this Agreement for “Cause” shall include only the
occurrence of any of the following events:

4.1.1 EXECUTIVE’s willful misconduct or gross negligence in the performance of
his duties hereunder;

4.1.2 EXECUTIVE’s willful failure or refusal to perform in the usual manner at
the usual time those duties which he regularly and routinely performs in
connection with the business of the Company or such other duties reasonably
related to the capacity in which he is employed hereunder which may be assigned
to him by the Board of Directors of the Company, if such failure or refusal has
not been substantially cured to the satisfaction of the Board of Directors
within thirty (30) days after written notice of such failure or refusal has been
given by the Company to EXECUTIVE;

4.1.3 EXECUTIVE’s performance of any action when specifically and reasonably
instructed not to do so by the Board of Directors of the Company;

4.1.4 EXECUTIVE engaging or in any manner participating in any activity which is
directly competitive with or intentionally injurious to the Company;

4.1.5 EXECUTIVE’s commission of any fraud against the Company or use or
appropriation for his personal use or benefit of any funds or properties of the
Company not authorized by the Board of Directors to be so used or appropriated;
or

4.1.6 EXECUTIVE’s conviction of any crime involving moral turpitude.

For this purpose of this definition, no act or failure to act by the EXECUTIVE
shall be considered “willful” or “grossly negligent” if the EXECUTIVE acted (or
failed to act) in good faith with the reasonable belief that his actions or
omission was in the Company’s best interest.

Any notice of termination given pursuant to Section 5.1 shall effect termination
as of the date specified in such notice, or in the event no such date is
specified, on the last day of the month in which such notice is delivered.

4.2 Termination Without Cause. The Company may voluntarily terminate this
Agreement without Cause by giving written notice to EXECUTIVE. Any such notice
shall

 

3



--------------------------------------------------------------------------------

specify the exact date of termination (the “Termination Date”). If EXECUTIVE’s
employment under this Agreement is terminated by the Company without Cause (as
defined herein), EXECUTIVE shall be entitled to receive a) his Base Salary and
health insurance coverage, both at a rate existing at the date of termination
for an additional 9 months after the Termination Date. All Base Salary payments
shall be paid over time in accordance with the Company’s general payroll
practices, as and when such Base Salary would have been paid had EXECUTIVE’s
employment not terminated; and b) any business expenses which are properly owing
to the EXECUTIVE through the date of termination. The EXECUTIVE shall not be
under any obligation to mitigate the Company’s obligation by securing other
employment or otherwise.

4.2.1 EXECUTIVE may voluntarily terminate this Agreement upon written notice of
such termination submitted to the Chief Executive Officer or the Chief Financial
Officer, and in such event EXECUTIVE shall be entitled to receive all amounts
due to him through the date of termination.

4.3 This Employment Agreement is a personal services contract whereby the
Company is engaging the services of EXECUTIVE. By entering into this Agreement,
the Company is relying on EXECUTIVE performing his services for the Company
throughout the entire term of this Agreement.

5. Death or Disability During the Term of Employment.

5.1 This Agreement shall terminate without notice upon the date of EXECUTIVE’s
death or the date when EXECUTIVE becomes “completely disabled” as that term is
defined in Section 5.4.

5.2 In the event of EXECUTIVE’s death, all rights of EXECUTIVE to compensation
hereunder shall automatically terminate immediately upon his death, except that
EXECUTIVE’s heirs, personal representatives or estate shall be entitled to any
unpaid portion of his salary and accrued benefits earned up to the date of his
death.

5.3 In the event EXECUTIVE is disabled, EXECUTIVE shall be entitled to receive
such disability benefits as would apply to other executive officers in the
Company, subject to the terms and conditions of any such Company disability
program.

5.4 The term “completely disabled” as used in this Agreement shall mean the
inability of EXECUTIVE to perform his duties under this Agreement because he has
become permanently disabled within the meaning of any policy and disability
income insurance covering Executives of the Company then in force. In the event
the Company has no policy of disability income insurance covering Executives of
the Company in force when EXECUTIVE becomes disabled, the term “completely
disabled” shall mean the inability of EXECUTIVE to perform his normal and
customary duties under this Agreement for a total of four (4) consecutive months
by reason of any incapacity, physical or mental, based upon medical advice or an
opinion provided by a licensed physician acceptable to the Board of Directors of
the Company, determines to have incapacitated EXECUTIVE from satisfactorily
performing all of his usual services for the Company during the foreseeable
future. The action of the Board of Directors of the Company shall be final and
binding and the date such action is taken shall be the date of such complete

 

4



--------------------------------------------------------------------------------

disability for purposes of this Agreement, and upon such date this Agreement
shall become null and void and of no further force and effect.

6. Assignment and Binding Effect.

6.1 This Agreement shall be binding upon and inure to the benefit of EXECUTIVE
and EXECUTIVE’s heirs, executors, administrators, estate, beneficiaries, and
legal representatives. Neither this Agreement nor any rights or obligations
under this Agreement shall be assignable by either party without the prior
express written consent of the other party. This Agreement shall be binding upon
and inure to the benefit of the Company and its successors, assigns and legal
representatives.

7. Notices.

7.1 All notices or demands of any kind required or permitted to be given by the
Company or EXECUTIVE under this Agreement shall be given in writing and shall be
personally delivered (and receipted for) or sent by facsimile (with confirmation
of receipt), or sent by recognized commercial overnight courier, or mailed by
certified mail, return receipt requested, postage prepaid, addressed as follows:

If to the Company:

Attention: Human Resources

ACADIA Pharmaceuticals Inc.

3911 Sorrento Valley Blvd.

San Diego, CA 92121

Fax 858-558-2872

If to EXECUTIVE:

Glenn F Baity

2437 Aster St.

San Diego, CA 92109

Any such written notice shall be deemed received when personally delivered or
upon receipt in the event of facsimile or overnight courier, or three (3) days
after its deposit in the United States mail by certified mail as specified
above. Either Party may change its address for notices by giving notice to the
other Party in the manner specified in this section.

8. Choice of Law.

8.1 This Agreement is made in San Diego, California. This Agreement shall be
construed and interpreted in accordance with the internal laws of the State of
California. Each of the parties hereto agree to the exclusive jurisdiction of
the state and federal courts located in the State of California for any and all
actions between the parties. Any controversy or claim arising out of or relating
to this Agreement or breach thereof, whether involving remedies at law or in
equity, shall be adjudicated in San Diego County, California.

 

5



--------------------------------------------------------------------------------

9. Integration.

9.1 This Agreement contains the entire agreement of the parties relating to the
subject matter of this Agreement, and supersedes all prior oral and written
employment agreements or arrangements between the Parties. This Agreement cannot
be amended or modified except by a written agreement signed by EXECUTIVE and the
Company.

10. Waiver.

10.1 No term, covenant or condition of this Agreement or any breach thereof
shall be deemed waived, except with the written consent of the Party against
whom the waiver is claimed, and any waiver of any such term, covenant, condition
or breach shall not be deemed to be a waiver of any preceding or succeeding
breach of the same or any other term, covenant, condition or breach. No failure
to exercise, delay in exercising, or single or partial exercise of any right,
power or remedy by either party hereto shall constitute a waiver thereof or
shall preclude any other or further exercise of the same or any other right,
power or remedy.

11. Severability.

11.1 The unenforceability, invalidity, or illegality of any provision of this
Agreement shall not render any other provision of this Agreement unenforceable,
invalid or illegal.

12. Interpretation; Construction.

12.1 The headings set forth in this Agreement are for convenience only and shall
not be used in interpreting this Agreement. The Parties acknowledge that each
Party and its counsel has reviewed and revised, or had an opportunity to review
and revise, this Agreement, and the normal rule of construction to the effect
any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Agreement.

13. Attorneys’ Fees.

13.1 In any controversy or claim arising out of or relating to this Agreement or
the breach thereof, which results in legal action, proceeding or arbitration,
the prevailing party in such action, as determined by the court or arbitrator,
shall be entitled to recover reasonable attorneys’ fees and costs incurred in
such action.

14. Counterparts.

14.1 This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall together constitute an original thereof.

15. Representations and Warranties.

15.1 EXECUTIVE represents and warrants that he is not restricted or prohibited,
contractually or otherwise, from entering into and performing each of the terms
and covenants contained in this Agreement, and that his execution and
performance of this Agreement will not violate or breach any other agreement
between EXECUTIVE and any other person or entity.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

  ACADIA Pharmaceuticals Inc.   EXECUTIVE: By:  

/s/ Thomas H. Aasen

   

/s/ Glenn F. Baity

Name:  Thomas H. Aasen     GLENN F. BAITY Title:   Executive Vice President,
Chief Financial Officer and Chief Business Officer    

 

7